EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Larry Vierra on 9 February 2021.

Pursuant to MPEP 606.01, the title has been changed to read:
--CAUSE EXCEPTION MESSAGE BROADCAST BETWEEN PROCESSING CORES OF A GPU IN RESPONSE TO INDICATION OF EXCEPTION EVENT--

Please amend the claims as follows:
(Currently Amended) A graphics processing unit (GPU) comprising:
a plurality of processing cores, each core operable to execute plural execution threads in parallel;
task manager circuitry operable to issue tasks to the plurality of processing cores 
wherein each processing core of the plurality of processing cores is operable to receive a task from the task manager circuitry, and to execute the received task with the associated sequence of instructions
plurality of processing cores
wherein:
plurality of processing coresin response to that it is executing in respect of a task received from the task manager circuitry encountering an exception or wishing to generate an exception, as a result of an instruction that the thread is executing:
 when the instruction which caused the exception indicates that the exception applies only to the thread which has encountered it or that wishes to generate the exceptionindication of an exception event to the task manager circuitry; and 
when the instruction which caused the exception indicates that the exception does not apply only to the thread which has encountered it or that wishes to generate the exceptionindication of an exception event to the task manager circuitry;
wherein the task manager circuitry is configured to, when it receives an indication of an exception event from the at least one of the processing cores of the plurality of processing cores plurality of processing cores, the cause exception message associated with a thread resolution to which the cause exception message applies, the thread resolution indicating whether the cause exception message applies to a single particular thread, a particular group of threads associated with a particular task, or a particular group of threads associated with a chain of particular tasks; and
plurality of processing coresbased at least on the thread resolution associated with the cause exception message and which should therefore be terminated or suspended, and to redirect any such identified threads to the exception handler circuitry for handling, wherein handling by the exception handler circuitry comprises terminating or suspending the execution of said identified threads which are redirected to the exception handler circuitry.

2.	(Original) The system of claim 1, wherein the processing cores are graphics processing cores.

3.	(Previously Presented) The system of claim 1, further comprising a host processor that is operable to indicate tasks to be performed to the task manager circuitry for issue to the processing cores.

4.	(Previously Presented) The system of claim 1, wherein the task that is to be performed is a parallel search or other goal driven algorithm.

5.	(Previously Presented)  The system of claim 1, wherein the exception handler circuitry is configured to also perform one of the following in relation to a thread it receives: resume the execution of the thread; store trace data for the thread; and store state information relating to the thread and/or task in question.

6.	(Previously Presented)  The system of claim 1, wherein each task that is issued to the processing cores has associated with it: a first program that is to be executed for normal operation of the task; a second program for suspending and/or terminating a thread when a thread associated with the task is redirected to the exception handler circuitry for suspending and/or terminating; and a third program for resuming a thread after redirection to the exception handler circuitry.

7.	(Previously Presented)  The system of claim 1, wherein the exception that triggers the redirection of a thread to the exception handler circuitry is one of: the thread reaching the completion of a search 

8.	(Currently Amended)  The system of claim 1, wherein an exception can be provoked by , and by a command issued to the task manager circuitry by a host processor.

9.	(Cancelled)

10.	(Cancelled)  

11.	(Cancelled)  

12.	(Currently Amended) The system of claim 1, wherein the instruction that results in the exception when executed by a thread executing on at least one of the processing cores of the plurality of processing cores 

13.	(Currently Amended) A method of operating a graphics processing unit (GPU) that comprises:
a plurality of processing cores, each core operable to execute plural execution threads in parallel;
task manager circuitry operable to issue tasks to the plurality of processing cores
wherein each processing core of the plurality of processing cores is operable to receive a task from the task manager circuitry, and to execute the received task with the associated sequence of 
plurality of processing cores
the method comprising:
a processing core of the plurality of processing cores, in response to encountering an exception or wishing to generate an exception, as a result of an instruction that the thread is executing:

in response to the instruction which caused the exception indicating that the exception does not apply only to the thread which has encountered it or that wishes to generate the exceptionindication of an exception event to the task manager circuitry;
the task manager circuitry, in response to receiving the indication of an exception event from the processing core of the plurality of processing coresother processing core of the plurality of processing cores, the cause exception message associated with a thread resolution to which the cause exception message applies, the thread resolution indicating whether the cause exception message applies to a single particular thread, a particular group of threads associated with a particular task, or a particular group of threads associated with a chain of particular tasks; and
in each processing core of the at least one other processing core  based at least on the thread resolution associated with the cause exception message, and which should therefore be terminated or suspended, and redirecting any such identified threads to the exception handler circuitry for handling, wherein handling by the exception handler circuitry comprises terminating or suspending the execution of said identified threads which are redirected to the exception handler circuitry.

14.	(Cancelled)

15.	(Cancelled)

16.	(Cancelled)

17.	(Previously Presented)  The method of claim 13, wherein the exception handler circuitry also performs one or more of the following in relation to a thread it receives:  resuming the execution of the thread; storing trace data for the thread; and storing state information relating to the thread and/or task in question.

18.	(Previously Presented)  The method of claim 13, comprising associating with a task that is issued to the processing cores: a first program that is to be executed for normal operation of the task; a second program for suspending and/or terminating a thread when a thread associated with the task is redirected to the exception handler circuitry for suspending and/or terminating; and a third program for resuming a thread after redirection to the exception handler circuitry.



20.	(Cancelled)

21.	(Previously Presented) The method of claim 13, comprising the processing core only indicating an exception event to the task manager circuitry for selected forms of exception.

22.	(Cancelled)  

23.	(Cancelled)  

24.	(Currently Amended) The method of claim 13, wherein the results in plurality of processing cores  indicates a 

25.	(Currently Amended) A non-transitory computer readable medium having software code stored thereon which, when executing on a processor performs a method of operating a graphics processing unit (GPU) that comprises:
a plurality of processing cores, each core operable to execute plural execution threads in parallel;
plurality of processing cores
wherein each processing core of the plurality of processing cores is operable to receive a task from the task manager circuitry, and to execute the received task with the associated sequence of instructions
plurality of processing cores 
the method comprising:
a processing core of the plurality of processing cores, in response toing an exception or wishing to generate an exception, as a result of an instruction that the thread is executing: 

in response to the instruction which caused the exception indicating that the exception does not apply only to the thread which has encountered it or that wishes to generate the exceptionindication of an exception event to the task manager circuitry;
the task manager circuitry, in response to receiving the indication of an exception event from the processing core of the plurality of processing coresother processing core of the plurality of processing cores, the cause exception message associated with a thread resolution to which the cause exception message applies, the thread resolution indicating whether the cause exception message applies to a single particular thread, a particular group of threads associated with a particular task, or a particular group of threads associated with a chain of particular tasks; and
in each processing core of the at least one other processing core based at least on the thread resolution associated with the cause exception message, and which should therefore be terminated or suspended, and redirecting any such identified threads to the exception handler circuitry for handling, wherein handling by the exception handler circuitry comprises terminating or suspending the execution of said identified threads which are redirected to the exception handler circuitry.

26.	(Cancelled)

27.	(Cancelled)

28. 	(Currently Amended) The system of claim 12, wherein the processing core is configured to, when an exception is caused by an instruction indicating a level of thread grouping which the exception applies to
when the instruction indicates a level of thread grouping which is a thread group, communicate the exception to a thread group within the processing core without triggering an indication of an exception event to the task manager circuitry; and 
when the instruction indicates a level of thread grouping which is higher than a thread group, trigger an indication of an exception event to the task manager circuitry.

29. 	(Previously Presented) The system of claim 1, wherein the GPU is configured to communicate and apply a cause exception message to successively higher levels of thread grouping, provided that at each level of thread grouping the threads associated with that level of thread grouping do not resume after being directed to the exception handler.

30. 	(Currently Amended) The method of claim 24, comprising the processing core, when an exception is caused by an instruction indicating a level of thread grouping which the exception applies to
when the instruction indicates a level of thread grouping which is a thread group, communicating the exception to a thread group within the processing core without triggering an indication of an exception event to the task manager circuitry; and 
when the instruction indicates a level of thread grouping which higher than a thread group, triggering an indication of an exception event to the task manager circuitry.

31. 	(Previously Presented) The method of claim 13, wherein the microprocessor system communicates and applies a cause exception message to successively higher levels of thread grouping, provided that at each level of thread grouping the threads associated with that level of thread grouping do not resume after being directed to the exception handler.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Shebanow et al. Pub. No.: US 2011/0078427 A1 discloses processing cores that execute threads concurrently within a generic processing cluster (GPC), handing exception events within the GPC, and broadcasting the occurrence of an interrupt to other cores on a GPU.
Bono Pub. No.: US 2005/0223302 A1 discloses task manager circuitry that broadcasts a cause exception message to other processing cores, and terminating a core’s current thread if the tread is not idle or real time in response to the broadcast.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/MICHAEL W AYERS/Examiner, Art Unit 2195